DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blednov (Fig. 3).
Regarding claim 1, 10, Blednov (Fig. 3) discloses an amplifier circuit comprising an input matching network (L1, Ci), at least one transistor (T1), an input lead (the connection between the elements L1 and T1) which is coupled to the at least one transistor (T1), a ground terminal (S1) coupled to the transistor (T1), an output lead (the connection between the elements T1 and L2) coupled to the least one transistor (T1), an output matching circuit (L2, Co) coupled to the output lead (the connection between the elements T1 and L2) and to the at least one transistor (T1), and a baseband impedance enhancement circuit (LC1, C1) having at least one reactive element (LC1) coupled to the input matching network (L1, Ci) and wherein the baseband impedance enhancement circuit (LC1, C1) is configured to reduce resonances of a baseband termination.
Regarding claims 2, 11 and 19, wherein the at least one reactive element (LC1) of the baseband impedance enhancement circuit (LC1, C1) includes at least one (inductor) of the following, and the baseband impedance enhancement circuit (LC1, C1) is configured to provide improved DPD operation.

Regarding claims 4, 13 and 21, wherein the at least one reactive element (LC1) of the baseband impedance enhancement circuit (LC1, C1) includes at least one (inductor) of the following, and the baseband impedance enhancement circuit (LC1, C1) is configured to push resonances of a baseband termination to higher frequencies.
Regarding claims 5, 14, wherein the input matching network (L1, Ci) includes at least one reactive element (L1) coupled to the at least one reactive element (LC1) of the baseband impedance enhancement circuit (LC1, C1).
Regarding claims 6, 7, 15, 16, 22 and 23, the limitations recited in the claims are well known in the amplifier art (transistor is made with GaN or LDMOS material is well known in the amplifier art).   
Regarding claim 8, 17 and 24, wherein the at least one transistor (T1) comprises a transistor implemented as a carrier amplifier, and the at least one transistor (T2) comprises a transistor implemented as a peaking amplifier.
Regarding claim 18, Blednov (Fig. 3) discloses an amplifier circuit comprising an input matching network (L1, Ci), at least one transistor (T1), an input lead (the connection between the elements L1 and T1) which is coupled to the at least one transistor (T1), a ground terminal (S1) coupled to the transistor (T1), an output lead (the connection between the elements T1 and L2) coupled to the least one transistor (T1), an output matching circuit (L2, Co) coupled to the output lead (the connection between the elements T1 and L2) and to the at least one transistor (T1), and a baseband impedance enhancement circuit (LC1, C1) having at least one reactive element (LC1) coupled to the input matching network (L1, Ci), wherein the input matching network (L1, Ci) includes at least one reactive element (L1) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blednov (Fig. 3) in view of Canning et al (Fig. 2).
Blednov (Fig. 3) discloses all the limitations in the claims except for that the metal flange and a first electrically conductive lead and a second electrically conductive lead and an electrically conductive die pad. Canning et al (Fig. 2) discloses an integrated circuit comprising a metal flange (die pad centrally located on the metal flange) and a first electrically conductive lead (110) and a second electrically conductive lead (112) and an electrically conductive die pad (104). It is well known to those of ordinary skill in the art to integrate a semiconductor device in order to form a small sized integrated Circuit.   Therefore, it would have been obvious to have integrated the metal flange and a first electrically conductive lead and a second electrically conductive lead and an electrically conductive die pad in the  circuit of the reference (Blednov), such as taught by Canning et al (Fig. 2) in order to provide the advantageously produced a small size integrated circuit amplifier.    


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2655